Title: Frank Carr to Thomas Jefferson, 31 July 1814
From: Carr, Frank
To: Jefferson, Thomas


          My dear Sir,  July 31st 1814
          I am called on as surgeon to this regiment, to attend the late requisition of militia from this brigade, to the lower country. The detatchment left Charlottesville today; and I shall follow them as soon as I can make the necessary arrangements. This will put it out of my power to attend your boy, & will compell me, very relutctantly, to request those of my friends who have thought me worthy of their confidence, to make a temporary transfer of it to some other person.
			 The distance of Dr John Gilmer from this place Monticello would probably render an application to him too inconvenient:
			 of those physicians more convenient who
			 reside in Charlottesville, permit me to recommend Dr Ragland to you—
          Very respectfully yrs &cFrank Carr
        